ACCEPTED
                                                                                     05-17-01007-CV
                                                                           FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                   3/27/2018 3:02 PM
                                                                                          LISA MATZ
                                                                                              CLERK

                                  No. 05-17-01007-CV

                                                                    FILED IN
                                                             5th COURT OF APPEALS
                            In the Fifth Court of Appeals         DALLAS, TEXAS
                                   Dallas, Texas             03/27/2018 3:02:23 PM
                                                                    LISA MATZ
                                                                      Clerk

                                    O-SUN LANDRY
                                      Appellant,
                                          v.
                                    Bong Ho Kim
                                      Appellee.


                            ON APPEAL FROM THE
               193RD DISTRICT COURT OF DALLAS COUNTY, TEXAS
                      Hon. Carl Ginsberg, Presiding Judge


             APPELLANT’S UNOPPOSED MOTION TO DISMISS APPEAL



TO THE HONORABLE FIFTH COURT OF APPEALS:

      The parties have reached a settlement agreement regarding the matters on

appeal. Accordingly, and pursuant to the express terms of the parties’ settlement

agreement, Appellant O-Sun Landry does hereby request that the Court dismiss the

instant appeal in all respects.




                                          1
                                       Respectfully submitted,

                                       PLATT CHEEMA RICHMOND PLLC

                                       By: /s/ Bill S. Richmond
                                       Texas Bar No. 24066800
                                       1201 N. Riverfront Blvd., Suite 150
                                       Dallas, Texas 75207
                                       214.559.2700 Main
                                       214.559.4390 Fax
                                       brichmond@pcrfirm.com

                                       COUNSEL FOR APPELLANT
                                       OSUN LANDRY



           CERTIFICATE OF COMPLIANCE WITH RULE 52.10

      I certify that, as part of the negotiation for and execution of the settlement

agreement, I conferred with Appellee through his counsel of record and that counsel

for Appellee informed me that Appellee is unopposed to the dismissal requested.


                                                         /s/ Bill S. Richmond
                                                         Bill S. Richmond




                                         2
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Motion to Dismiss Appeal was
served on Appellee’s counsel of record by e-service, e-mail, or U.S. First Class Mail
in accordance with the Texas Rules of Civil and Appellate Procedure on this the 27th
day of March, 2018, as follows:

Gregory L. Housewirth
SCHREIER & HOUSEWIRTH
1329 College Ave., Suite 100
Fort Worth, Texas 76104
Telephone: 817.923.9999
Fax: 817.717.5003
[Via Electronic Service]



                                                    /s/ William S. Richmond
                                                    William S. Richmond




                                         3